Citation Nr: 1002932	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred for emergency services at a non-VA facility on 
September 27, 2007.


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L.W.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to July 
2003.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a March 2008 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
that denied the benefit sought on appeal.  The Veteran 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, the Board finds there is additional evidence 
that is relevant to the Veteran's claim and that should be 
obtained prior to further appellate review.  The Veteran 
testified, and medical evidence in the file indicates, that 
he was seen at the VA for treatment - emergency treatment, it 
appears - some weeks before he went to the Comanche County 
Memorial Hospital on September 27, 2007.  The Veteran 
indicated in statements that the VA doctor and staff informed 
him that if he should have another medical emergency with 
regard to his back and chest pains, he should seek treatment 
at the local hospital emergency room and not travel 100 miles 
from his home to the Oklahoma City VAMC.  

The VA is deemed to have constructive knowledge of these 
records and, in this case, has actual knowledge of the 
existence of these records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .")

In light of the foregoing the Board finds that further 
development is needed in order to make a decision in this 
case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b),(c)(2).  
Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the Oklahoma City VAMC, and the Veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

The VAMC should obtain, and associate 
with the claims file, VA records of any 
treatment received by the Veteran for the 
three month period prior to September 27, 
2007, to include any records of an 
emergency room visit at the Oklahoma City 
VAMC in August 2007 for complaints 
related to back pain.  

When the development requested has been completed, the case 
should again be reviewed by the VAMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.  



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



